Citation Nr: 0707336	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  In June 2006, the 
Board remanded the matter for additional evidentiary 
development.


FINDINGS OF FACT

1.  Prior to July 13, 2006, the veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity.  Symptoms included panic 
attacks; difficulty in understanding complex commands; memory 
impairment; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  As of July 13, 2006, the record demonstrates that the 
veteran has occupational and social impairment with 
deficiencies in most areas.  He has attempted suicide on four 
occasions; he experienced near continuous depression and 
panic attacks at least once a week; he has had difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); his wife attends to his personal 
appearance and hygiene; and he has shown an inability to 
establish and maintain effective relationships, due to 
isolation and anger outbursts. 

3.  The record lacks evidence that the veteran has total 
occupational and social impairment, as a result of his 
service-connected PTSD, due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2006, the criteria for a disability 
rating in excess of 50 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  As of July 13, 2006, the criteria for a 70 percent 
evaluation, but no higher, for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a March 2001 letter, with respect to the 
claim of entitlement to service connection, and September 
2003, May 2005, and June 2006, with respect to the claims of 
entitlement to an increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003, May 2005, and June 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Regarding notice of potential effective dates, the Board 
finds that the veteran is not prejudiced by the Board's 
proceeding with the decision.  The issue on appeal is the 
veteran's disability level during the course of this appeal.  
The Board will identify the date on which any increase in 
disability is warranted.   

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a July 2006 supplemental statement 
of the case following the May 2005 and June 2006 letters.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2003, May 2005, and June 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, lay statements from Floyd Reed, Jr., M.D., and 
Nicole Canely, M.D., and VA examination reports dated in 
August 1999, May 2003, and July 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's post-traumatic stress disorder (PTSD) has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The medical evidence of record includes Social Security 
Administration records, three VA examination reports, and VA 
outpatient records.  The veteran and his family allege that 
he is entitled to a disability rating in excess of 50 due to 
his isolative tendencies, depression, and angry outbursts.  
Review of the medical evidence of record demonstrates that 
the veteran's service-connected PTSD does not warrant an 
increased evaluation of 70 percent until the July 2006 VA 
examination report.  Prior to the July 2006 VA examination 
report, the evidence does reflect that the veteran was 
experiencing occupational and social impairment with 
deficiencies in most areas.

In January 1999, the veteran was awarded SSA benefits due to 
a back disorder.  At that time, the veteran's mental 
condition was also assessed; however, it was held that in 
light of the veteran's demeanor and presentation at his 
hearing, his lack of mental health treatment and/or 
psychotropic medications, and the very clear medical basis 
for his dramatic limitation of exertional ability, that he 
had no "severe" mental impairment.  Although the veteran 
experienced nervousness and PTSD, records demonstrated that 
he was able to communicate with others; act in his own 
interest; and perform most ordinary activities.  His 
condition was not held to be severe enough to keep him from 
working.  SSA records included a July 1998 clinical interview 
and mental status examination and August 1998 psychiatric 
testing.

When the veteran presented for his clinical interview and 
mental status examination, his hygiene was good and he was 
appropriately dressed.  He was alert and cooperative during 
the interview and oriented in all three spheres.  Although 
his mood was mildly anxious, his affect was appropriate to 
circumstances.  His speech was easily understood and his 
responses were logical.  Attention and concentration skills 
were adequate.  Assessment of memory function testing 
suggested no significant deficits.  The veteran did not 
report any current problems of getting along with others.  He 
and his wife had custody of his granddaughter and he was 
involved with her care.  His Global Assessment of Functioning 
(GAF) score was assessed as between 55-70.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  DSM-IV.  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  The Board 
notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).

Upon psychiatric testing the veteran was diagnosed as having 
mild anxiety disorder, not otherwise specified.  This 
resulted in a slight restriction of activities of daily 
living and moderate difficulties in maintaining social 
functioning.  His deficiencies of concentration, persistence 
or pace resulting in a failure to complete tasks in a timely 
manner were infrequent.  The ability to remember locations 
and work-like procedures and to understand and remember very 
short and simple instructions was not significantly limited.  
The ability to understand and remember detailed instruction 
was moderately limited.  

The ability to carry out very short and simple instruction; 
sustain an ordinary routine without special supervision; work 
in coordination with or proximity to others without being 
distracted by them; and to make simple work related decision 
was not significantly limited.  The ability to carry out 
detailed instructions; maintain attention and concentration 
for extended periods of time; perform activities within a 
schedule, maintain regular attendance, and be punctual within 
customary tolerances; and complete a normal workday and 
workweek without interruptions from psychologically based 
symptoms and to perform at a consistent  pace without an 
unreasonable number and length of rest periods was moderately 
limited.  

The ability to ask simple questions or request assistance; 
get along with co-workers or peers without distracting them 
or exhibiting behavioral extremes; maintain socially 
appropriate behavior and to adhere to basic standards of 
neatness and cleanliness was not significantly limited.  The 
ability to interact appropriately with the general public and 
to accept instructions and respond appropriately to criticism 
from supervisors was moderately limited.  The ability to 
respond appropriately to changes in the work setting; be 
aware of normal hazards and take appropriate precautions; and 
travel to unfamiliar places or use public transportation was 
not significantly limited.  The ability to set realistic 
goals or make plans independently of others was moderately 
limited.

The aforementioned SSA medical evidence demonstrates 
difficulty in understanding complex commands; impairment in 
memory; impaired judgment; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships such as to warrant 
the currently assigned 50 percent disability rating.  There 
was no evidence occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, such as to warrant 
the next higher rating of 70 percent.

At a VA examination in August 1999, the veteran demonstrated 
moderate symptoms of PTSD and a GAF of 60.  During the 
examination the veteran's affect was full and his speech was 
clear and concise.  He was oriented in al three spheres.  
Thought processes demonstrated no delusional symptoms and he 
denied any auditory or visual hallucinations.  The veteran 
had been able to sustain a marital relationship since 1971.  
Rather the veteran's PTSD symptomatology included an 
increased startle response, guilt, nightmares, intrusive 
thoughts, flashbacks, and chronic anxiety.  He also reported 
intermittent mood swings, characterized by depression with 
suicidal ideation.  There was no evidence of  obsessional 
rituals; intermittently illogical speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance; difficulty in 
adapting to stressful circumstances; or an inability to 
establish and maintain effective relationships such as to 
warrant a disability rating in excess of 50 percent.

Upon VA examination in May 2003, the examiner summarized that 
the veteran's psychosocial adjustment had been fair to poor 
and characterized the veteran's PTSD as moderate to severe.  
With respect to the veteran's occupation, he noted that the 
veteran was able to maintain employment for several years, 
but his mental and emotional problems caused him to get fired 
on several occasions.  The examiner acknowledged that the 
veteran was unemployed due to back problems; however, he 
opined that even if the veteran was not unemployable due to 
his back, his PTSD symptoms would most likely cause 
significant impairment.  The veteran reported a good 
relationship with his wife and children, which had improved 
in 1992 when he stopped drinking.  It was, however, noted 
that his social/interpersonal functioning was still poor.  
Although the veteran's mental and emotional problems 
interfered with participation in recreational/leisure 
activities, there was no impairment in his ability to 
maintain activities of daily living.  The veteran was 
appropriately dressed and groomed and his hygiene was 
adequate.  During the examination he was oriented in all 
three spheres and he was cooperative.  Answers were provided 
with excessive elaboration and frequent redirection was 
necessary.  Attention, concentration, and memory were not 
impaired.  Thought processes were well organized and goal 
directed.  There was no evidence of paranoid, delusional or 
otherwise unusual thought content was noted.  The veteran did 
report hearing voices in the past but he denied any current 
symptoms of psychosis and no such symptoms were detected.  

With respect to his mood, the examiner noted anxiety and 
depression.  Anxiety was noted as evidenced by restlessness, 
nervousness, and an exaggerated startle response.  There was 
also observable depression noted by frequent tearfulness.  He 
denied any manic symptoms, recent problems with impulse 
control, and any current or recent suicidal or homicidal 
ideation.  The veteran did experience sleep impairment 
characterized by nightmares, restlessness and periodic 
awakening.  The aforementioned examination findings did not 
demonstrate suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.

VA psychiatric treatment records reinforce the August 1999 
and May 2003 VA examination findings.  From June 2003 to July 
2004 psychiatric evaluations demonstrated consistent findings 
and routinely assigned GAF scores from 55-60.  Findings 
included normal speech, affect and cognition; good insight 
and judgment; and no evidence of delusions or hallucinations.  
In February 2004, it was noted that the veteran was nervous 
around crowds; however, he was still able to serve as an 
usher at his church.  In March 2004, the veteran's PTSD and 
depression appeared to be worsening, which coincided with his 
taking Zoloft; however, his PTSD was still considered 
moderate.   

In August 2004, the veteran did experience a worsening in his 
psychiatric disability, however, this was brief and 
transitory.  The veteran was hospitalized from August 27, 
2004, to September 1, 2004, due to increasing depression and 
suicidal ruminations.  Upon initial interview, his speech was 
normal; his thought processes were logical and linear; and 
memory and cognition were grossly intact.  The veteran's 
mood, however, was depressed and his affect was moderately 
constricted.  He was experiencing fleeting auditory 
hallucinations, no visual hallucinations.  He admitted to 
fleeting suicidal ideation with various plans but uncertain 
level of intent.  He denied homicidal ideation.  His PTSD was 
found to be severe with a GAF of 25.  

Following a sleep deprivation regime and a change in 
medication, the veteran's condition improved.  He was 
released on September 1, 2004, with a somewhat improved mood, 
but he was no longer experiencing any hallucinations or 
suicidal ideation.  His GAF was assessed at 40.  Throughout 
the month of September, his condition continued to improve 
and his GAF scores rose to 58.  The veteran's psychiatric 
condition further improved in December 2004 when he was 
diagnosed as having seasonal affective disorder secondary to 
his service-connected PTSD and issued a light block.  Light 
treatment resulted in a significant decrease in his 
depression.  Additionally, his energy and level of activity 
and interest increased.  At that time, the veteran was not 
experiencing any suicidal or homicidal ideations, or auditory 
or visual hallucinations.  His affect was stable as well as 
his relationship with his wife.  He was held to be a minimal 
risk of self-harm or to others.  

Until the veteran's July 2006 VA examination, there is simply 
no evidence supporting a disability rating higher than 50 
percent.  With the exception of a couple of weeks in August 
and September 2004, there was no evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
There was no evidence of symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); or an 
inability to establish and maintain effective relationships.

Regarding the brief period in 2004 when the veteran was 
hospitalized and had a GAF of 25 to 40, the veteran quickly 
recovered.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(2006).  The degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  For the period prior to the July 2006 VA 
examination, the average impairment in earning capacity is 
appropriately compensated at the 50 percent rating level.  
The 2004 hospitalization is shown by the evidence of little 
more than an exacerbation from which the veteran quickly 
recovered.  

It is not until the July 2006 VA examination report that the 
record contains evidence of occupational and social 
impairment with deficiencies in work, family relations, 
judgment, thinking, and mood, such as to warrant a disability 
rating in excess of 50 percent.  The examiner specifically 
opined that there was no total occupational and social 
impairment due to PTSD symptoms; however, his PTSD did result 
in deficiencies in work, family relations, judgment, 
thinking, and mood.  

With respect his deficiencies to work,  the veteran had a 
very limited ability to work because of his symptoms of PTSD, 
which included lack of concentration and hand tremors due to 
psychotropic medication.  His symptoms also include panic 
attacks, flashbacks, and significant lack of sleep from 
regular nightmares.  

With respect to his family relations, the veteran had been 
married for more than 35 years; his interaction with his 
children was limited but he got along well with them; and he 
was friends with his five brothers.  The veteran reported 
that he had a good friend with whom he spent a great deal of 
time and that he fished with one of his brothers at least 
once a week.  The examiner noted that the veteran experienced 
extremely limited significant contact with his children and 
grandchildren; although, he was in their presence often.  His 
social life was also significantly impaired due to isolative 
tendencies; the veteran spent a great deal of time sitting on 
the back porch.  

As to judgment, the veteran related that he was not allowed 
to give his grandchildren advice.  The examiner, however, 
noted the veteran's impulse control to be good.  Although the 
veteran's general appearance was clean, neat and appropriate, 
he had no ability to maintain minimum personal hygiene.  His 
wife made sure that he bathed, wore clean clothes, and 
brushed his teeth.

As to thinking, he was oriented in all three spheres and 
thought process and content were unremarkable.  There was no 
evidence of delusions, hallucinations, obsessive or 
ritualistic behavior, or homicidal or suicidal ideation.  The 
veteran was experiencing problems with concentration, 
hypervigilance and hyperactivity.  He was experiencing 
recurrent and intrusive distressing recollections on a daily 
basis.  Flashbacks occurred once a month for about 20 
minutes.  Remote memory was within normal limits; however, 
his recent memory was moderately impaired.  

As to mood, he was anxious and depressed with feelings of 
hopelessness and helplessness.  He experienced panic attacks 
approximately twice a week for about 30 minutes.  

Given the aforementioned medical evidence, the Board 
determines that the veteran is entitled to a 70 percent 
evaluation effective July 13, 2006.  Particularly, the July 
2006 VA examination report demonstrates deficiencies with 
work, social relations, judgment, thinking and mood.  His 
ability to work was hampered by his concentration 
difficulties and hand tremors.  He experienced difficulty 
establishing and maintaining effective relationships, due to 
isolation and near continuous depressive symptomatology.  His 
PTSD symptoms include anxiety, depression, panic attacks, 
hypervigilance, hyperactivity and flashbacks.  Accordingly, 
as of the July 2006 VA examination, the veteran's service-
connected PTSD warrants a 70 percent evaluation, but not 
higher.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not support a finding that the veteran is 
entitled to a rating in excess of 70 percent at any point 
during this appeal for his service-connected PTSD.  The 
medical evidence of record does not demonstrate that the 
veteran has total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The Board 
acknowledges that the veteran requires assistance from his 
wife a in maintaining his personal hygiene.  Dr. Reed has 
submitted that it was in the veteran's best interest that he 
receive continuous supervision, and Dr. Canely submitted, in 
July 2003, that the veteran would be unable to maintain a job 
at that time due to his poor energy, concentration, memory 
and marked anxiety.  This evidence, however, does not warrant 
the assignment of the maximum schedular rating.  

In fact, all of the assessments have found the veteran 
oriented to time, person, and place, the veteran's memory had 
been intact, and his personal hygiene had been appropriate.  
Though the veteran had past suicidal ideation, the record 
lacks any support for a finding that the veteran had a 
persistent danger of hurting himself or others.  Also, the 
veteran has only been subject to hallucinations on one 
occasion, and this was corrected with a change in medication.  
Moreover, the July 2006 VA examiner has specifically opined 
there is no total occupational and social impairment due to 
PTSD symptoms.  Accordingly, the veteran's PTSD has not 
manifested to the degree of severity with the complete degree 
of disabling impact as anticipated by a 100 percent 
evaluation as defined by regulation.

In conclusion, prior to July 13, 2006, the veteran's service-
connected PTSD does not warrant a disability rating in excess 
of 50 percent.  As of July 13, 2006, the veteran's service-
connected PTSD warrants a disability rating of 70 percent.  


ORDER

Entitlement to an evaluation in excess of 50 percent, prior 
to July 13, 2006, for PTSD is denied.

Entitlement to an evaluation of 70 percent, as of July 13, 
2006, for PTSD is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


